UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4774



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MAURICE ALEXANDER WILLIAMSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00136-NCT)


Submitted:   March 31, 2008                 Decided:   June 16, 2008


Before TRAXLER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Maurice Alexander Williamson appeals the district court’s

order revoking his supervised release and imposing a twelve-month

term of imprisonment.      On appeal, Williamson’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal, but

suggesting that there was insufficient evidence that Williamson

violated the terms of his supervised release and that his sentence

was not reasonable.     Although advised of his right to file a pro se

supplemental brief, Williamson has not done so.               The Government

filed a responding brief.        Finding no error, we affirm.

           Williamson      was    originally      convicted    for    mailing

threatening communications and received a 41-month sentence.               He

was released from custody on December 1, 2004.             On September 30,

2005, a petition for warrant or summons was filed by Williamson’s

probation officer alleging that Williamson violated a condition of

his   supervision   that   prohibited       him   from   committing   another

federal, state, or local crime.             Specifically, Williamson pled

guilty to misdemeanor breaking and entering charges on August 8,

2005, in Rockingham County, North Carolina, Superior Court. At the

supervised release hearing, Williamson was committed to the custody

of the Bureau of Prisons for twelve months, to be followed by a

period of twenty-four months of supervised release.             As a special




                                    - 2 -
condition,    the    court     ordered    that    Williamson   reside      in     a

residential reentry center (RRC) for 120 days.

           Williamson was released from prison on January 12, 2007,

and began serving his second term of supervised release.                        The

probation office arranged for Williamson to reside in the Dismas

Charities facility, which Williamson entered on March 12, 2007. On

March 16, 2007, Williamson signed himself out of the RRC for an

appointment and did not return.

           On April 26, 2007, the probation office filed a petition

for warrant or summons, alleging two violations of the terms of

supervised    release:       unsuccessful        termination      from     Dismas

Charities-the RRC, and failure to work regularly.              The court held

a hearing on July 2, 2007.            Counsel for Williamson admitted the

violations.      Williamson testified that he reported to the RRC,

stayed for five days, and voluntarily left to reside with his

mother.    Williamson told the court that he left the RRC because

there was too much freedom and stress for it to be a successful

placement for him.      He testified that he informed his probation

officer that he was leaving the placement.

           The      district     court     determined      that      Williamson

“voluntarily and willfully” violated the terms of his supervised

release.      The    court     then    imposed    a   twelve-month       term   of

imprisonment with no additional supervised release ordered.




                                      - 3 -
          This court reviews a district court’s revocation of

supervised release for abuse of discretion.       United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).   An abuse of discretion

occurs when the court fails or refuses to exercise its discretion

or when its exercise of discretion is flawed by an erroneous legal

or factual premise.   James v. Jacobson, 6 F.3d 233, 239 (4th Cir.

1993).   The district court need only find a violation of a

condition of supervised release by a preponderance of the evidence.

See 18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp. 2007).   We conclude

that there was sufficient evidence, in light of Williamson’s

admission, to support the revocation of supervised release.

          Next, Williamson suggests that the sentence imposed by

the district court after revoking his supervised release was not

reasonable.   Williamson does not assert any error in the district

court’s application of the Guidelines in determining the advisory

sentencing range. In United States v. Crudup, this court held that

“revocation sentences should be reviewed to determine whether they

are ‘plainly unreasonable’ with regard to those § 3553(a) factors

applicable to supervised release revocation sentences.”    461 F.3d

433, 437 (4th Cir. 2006).    Applying the analysis articulated in

Crudup, we find that Williamson’s sentence for violating supervised

release is not unreasonable, much less plainly unreasonable.

          As correctly noted by the district court, the advisory

Guidelines range for Williamson’s violation was eight to fourteen


                               - 4 -
months for a Grade C violation with an original criminal history

category of VI.       U.S. Sentencing Guidelines Manual § 7B1.4(a)

(2007).     Williamson’s prior conviction for mailing threatening

communications was a Class C felony, so the statutory maximum

sentence    on   revocation    of    supervised     release     was      twenty-four

months. 18 U.S.C.A. §§ 876, 3559(a)(3), 3583(e) (West 2000 & Supp.

2007).      Williamson was sentenced to and served one twelve-month

term   on   revocation   of    supervised     release,     so       an   additional

twelve-month term was the maximum sentence available. Williamson’s

twelve-month     sentence   was     thus   within    the   statutory       maximum.

Moreover,     the   district      court    sufficiently        articulated      its

sentencing deliberations to demonstrate that it did not abuse its

discretion in selecting the term of imprisonment.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s order revoking

Williamson’s     supervised    release      and     imposing    a     twelve-month

sentence.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.          If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy thereof was served on the client.                We dispense with oral


                                      - 5 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 6 -